Citation Nr: 0000343	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service connected 
lumbar paravertebral myositis and bilateral L5-S1 
radiculopathy, currently evaluated as 40 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his service connected back 
disability is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991);  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim. 

The present appeal arises from a September 1997 rating 
decision which established entitlement to service connection 
for lumbar paravertebral myositis and assigned an initial 
disability evaluation of 10 percent effective as of March 29, 
1995.  The veteran had asserted that he was entitled to a 
greater evaluation than had been assigned.  Pursuant to his 
disagreement with the assigned rating evaluation, the veteran 
underwent a VA examination in December 1996, wherein the 
diagnosis was lumbar paravertebral myositis with a bilateral 
L5-S1 lumbar radiculopathy by electromyograph.  Thereafter, 
the veteran underwent another VA examination in February 
1998, wherein a positive association between the veteran's 
service connected lumbar paravertebral myositis and the 
bilateral L5-S1 lumbar radiculopathy was established.

Pursuant to the February 1998 findings, by rating action 
dated in June 1998, the RO determined that the veteran was 
entitled to an increased evaluation of 40 percent for his 
lumbar paravertebral myositis and bilateral L5-S1 
radiculopathy, effective as of June 27, 1996, the date of 
corroboration of lumbar radiculopathy.  The veteran continued 
his disagreement with the assigned rating evaluation and the 
RO issued a Statement of the Case (SOC) in October 1998.  A 
review of the SOC suggests that the RO provided the law and 
regulations for the assignment of the appropriate rating 
evaluation covering the period of the current 40 percent 
evaluation which has been in effect as of June 27, 1996.  The 
SOC does not, however, address the period from the assignment 
of the initial 10 percent evaluation to the date of the 
increase to 40 percent.  The Board is of the opinion that in 
order to provide for the possibility of staged ratings, the 
entire period of the veteran's disability is to be 
considered.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Additionally, the evidence reflects that the veteran 
underwent a private Neurology, Neuromuscular Disorders and 
Electromyograph study in May 1999.  The impression was left 
S1 and right L5 radiculopathy and a lumbosacral spine 
magnetic resonance imaging (MRI) was recommended.  There is 
no indication from the evidence of record that an MRI, as 
recommended, was undertaken.  Accordingly, the Board is of 
the opinion that a contemporaneous and thorough VA 
examination is warranted.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996); Littke v. Derwinski, 1 Vet.App. 90 
(1990).

The Board also notes that it appears there are pertinent 
medical records that are outstanding which need to be 
associated with the veteran's claims file.  During his 
February 1998 VA examination, the veteran reported a six 
month history of treatment under the care of Dr. M. Correa, 
RMS Specialist.  Additionally, the veteran indicated that he 
had received outpatient treatment at the San Juan VA 
Hospital.  The Board is of the opinion that these records 
must be associated with the veteran's claims file prior to 
further adjudication of this matter.

Based upon the foregoing, and in accordance with the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment of his back disability.  
The RO should also notify the veteran 
that he may submit additional evidence 
and argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should obtain and associate 
with the claims file any records relating 
to treatment for the veteran's back 
disability from Dr. M. Correa, RMS 
specialist, and from the San Juan VA 
Hospital which are not already of record.

3.  A VA examination should be conducted 
by a neurologist and an orthopedist in 
order to determine the severity of the 
veteran's service connected back 
disability.  The examiner must be 
provided with the veteran's claims folder 
in conjunction with the examination, and 
review should specifically include an 
assessment of the veteran's back 
disability covering the entire period of 
said disability.  In addition to an MRI, 
an electromyogram and nerve conduction 
studies, any additional testing or 
specialized examinations deemed necessary 
should be performed.  It is requested 
that the examiner conduct range of motion 
testing and include what is considered in 
degrees to be the normal range of motion 
of the lumbosacral spine.  It is further 
requested that the examiner report on the 
absence or presence (to include severity 
and frequency) of any symptoms compatible 
with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the disability.

The examiner should also evaluate any 
functional loss due to pain and weakness, 
and should document all objective 
evidence of those symptoms, such as 
visible manifestation of pain on 
movement.  In addition, the examiner 
should provide an opinion as to the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use, and 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
offer an opinion as to the impact the 
veteran's back disability has on his 
employability.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  After completion of the foregoing 
development, the RO should review the 
expanded record and determine whether a 
higher rating is warranted from the 
period of the onset of disability to the 
present.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



